ICJ_090_OilPlatforms_IRN_USA_2003-11-06_JUD_01_ME_07_FR.txt. 270

OPINION INDIVIDUELLE DE M. LE JUGE BUERGENTHAL
{Traduction ]

Je souscris au rejet par la Cour de la demande formulée par l'Iran à l’en-
contre des Etats-Unis en vertu du paragraphe I de l'article X du traité de 1955
— Je souscris mutatis mutandis au rejet de la demande reconventionnelle des
Etats-Unis présentée au titre du même article — Violation par la Cour de la
règle non ultra petita — La conclusion erronée relative à la pertinence de l'ali-
néa d) du paragraphe 1 de l'article XX n'est pas à sa place dans le dispositif —
La Cour n'a pas compétence pour interpréter l'alinéa d) du paragraphe I de
l'article XX dès lors qu'elle estime que les Etats-Unis n'ont pas violé le para-
graphe I de l'article X — L'alinéa c) du paragraphe 3 de l'article 31 de la
convention de Vienne sur le droit des traités n'autorise pas valablement à inter-
préter l'alinéa d) du paragraphe I de l’article XX du traité par rapport aux
autres règles de droit international ne relevant pas de la compétence de la
Cour — La Cour a mal conçu la méthode d'établissement des faits — Le critère
de preuve n'est pas défini.

1. Dans l'arrêt qu'elle rend en l’espèce, la Cour adopte deux décisions
auxquelles je souscris et une décision à laquelle je ne souscris pas. C’est-
à-dire que je vote avec la majorité quand elle estime que les Etats-Unis
d'Amérique n’ont pas violé le paragraphe 1 de l’article X du traité
de 1955 qu'ils ont conclu avec l’Iran et que par conséquent il faut rejeter
la demande de réparation émanant de l'Iran. Je souscris également à la
décision de la Cour quand celle-ci rejette la demande reconventionnelle
formulée par les Etats-Unis à l’encontre de l’Iran. A mon sens, cette déci-
sion est justifiée pour les raisons mêmes, mutatis mutandis, qui ont amené
la Cour à dire au paragraphe 1 du dispositif que les Etats-Unis n’ont pas
violé les obligations que leur impose à l’égard de l’Iran le paragraphe 1 de
l’article X du traité de 1955.

2. Mais la Cour tient en outre à dire au paragraphe 1 du dispositif de
l’arrêt que les actions menées par les Etats-Unis, quand ceux-ci attaquent
certaines plates-formes pétrolières iraniennes, ne sauraient être justifiées
en vertu de l’alinéa d) du paragraphe 1 de l’article XX du traité «tel
qu’interprété à la lumière du droit international relatif à l’emploi de la
force». Ce prononcé n’est pas à sa place dans l’arrêt, et encore moins
dans le dispositif, et je m’oppose par conséquent a ce prononcé pour les
raisons que j’expose à présent sous forme d’opinion individuelle.

* = *

3. Quand il porte sur l’alinéa d) du paragraphe 1 de l’article XX,
l’arrêt de la Cour souffre pour plusieurs raisons de graves vices de
conception. Premièrement, la Cour formule une conclusion en ce qui
concerne cet alinéa d) du paragraphe 1 de l’article XX du traité de 1955

113
PLATES-FORMES PÉTROLIÈRES (OP. IND. BUERGENTHAL) 271

qui viole la règle non ultra petita, règle cardinale régissant l’action judi-
ciaire de la Cour, laquelle interdit à celle-ci de traiter dans le dispositif de
son arrêt une question que les Parties à l’affaire ne lui ont pas demandé
dans leurs conclusions finales de trancher. Deuxièmement, la Cour for-
mule une constatation sur une question au sujet de laquelle elle n’avait
pas compétence aux termes de la clause de règlement des différends du
traité de 1955 — le paragraphe 2 de l’article XXI —, laquelle était la seule
base de compétence de la Cour en l’espèce dès lors qu’elle avait constaté
que les Etats-Unis n’avaient pas violé le paragraphe 1 de l’article X du
traité. Troisièmement, à supposer même que la Cour fût dotée de la com-
pétence voulue pour se prononcer sur l’alinéa d) du paragraphe | de
l’article XX, elle franchissait la limite de sa compétence en interprétant
cet article à la lumière du droit international relatif à l'emploi de la force.
En dernier lieu, je crois que la façon dont la Cour analyse les moyens de
preuve évoqués quand elle fait application de l’alinéa d) du paragraphe 1
de l’article XX souffre de graves vices de conception.

I. VIOLATION DE LA RÈGLE NON ULTRA PETITA

4. Dans son arrêt, la Cour dit que les Etats-Unis n’ont pas violé le
paragraphe 1 de l’article X du traité de 1955. Dans leurs conclusions res-
pectives, l’Iran a prié la Cour de dire que les attaques lancées par les
Etats-Unis contre les plates-formes pétrolières iraniennes violaient le
paragraphe 1 de l’article X du traité tandis que les Etats-Unis ont
demandé à la Cour de rejeter ladite prétention. Pour trancher la question
qui opposait ainsi les Parties, l’alinéa d) du paragraphe 1 de l’article XX
du traité n’aurait été pertinent qu’au cas où la Cour serait parvenue à la
conclusion que les Etats-Unis avaient effectivement violé le paragraphe 1
de l’article X. C’est-a-dire que, si la Cour avait conclu à pareille violation,
la question se serait alors posée de savoir si les mesures adoptées par les
Etats-Unis n’échappaient néanmoins pas à «l’interdiction» sous l'effet
des dispositions de l’alinéa d) du paragraphe 1 de l’article XX du traité.
Ces dispositions sont les suivantes:

«1. Le présent traité ne fera pas obstacle à l’application de me-
sures :

d) ... nécessaires à l’exécution des obligations de l’une ou l’autre des
Hautes Parties contractantes relatives au maintien ou au réta-
blissement de la paix et de la sécurité internationales ou à la pro-
tection des intérêts vitaux de cette Haute Partie contractante sur
le plan de la sécurité.»

5. Autrement dit, l’alinéa d) du paragraphe 1 de l’article XX n'est
censé entrer en jeu ou n’est pertinent que s’il est constaté qu'une des
parties au traité a violé l’une de ses dispositions de fond. En pareil cas,
l’alinéa d) du paragraphe 1 de l’article XX pourrait constituer une raison

114
PLATES-FORMES PÉTROLIÈRES (OP. IND. BUERGENTHAL) 272

valable ou un moyen de défense à l’encontre de l’accusation de violation
à condition, bien entendu, que les mesures contestées répondent aux pres-
criptions de cet article. La Cour a admis que l’alinéa d) du paragraphe 1
de l’article XX jouait ce rôle — ce seul rôle — dans l’affaire des Activités
militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c.
Etats-Unis d’ Amérique), quand, dans cette affaire-là, interprétant une
disposition comparable du traité de 1956 entre les Etats-Unis et le Nica-
ragua, elle a dit ceci:

«Les Parties s’étant réservé chacune par l’article XXI du traité
de 1956 la faculté de déroger aux autres dispositions de cet instru-
ment, la possibilité d’invoquer les clauses de cet article doit être
examinée dès lors qu’une contradiction apparaît entre certaines
conduites des Etats-Unis et les dispositions pertinentes du traité.»
(Fond, arrêt, C.I.J. Recueil 1986, p. 117, par. 225.)

En outre, dans l’arrêt qu’elle a rendu en l’espèce sur l’exception prélimi-
naire (C.\I.J. Recueil 1996 (II), p. 811, par. 20), la Cour a qualifié cette
disposition de «défense au fond qu’il ... appartiendra [aux Parties], le cas
échéant, de faire valoir le moment venu». Manifestement, ce moment ne
se présenterait que s’il est constaté qu’une des parties au traité a violé une
autre de ses dispositions et veut invoquer l’alinéa d) du paragraphe 1 de
l’article XX comme moyen de défense.

6. Cela ne veut pas dire pour autant que, lorsqu'elle analyse l’affaire,
la Cour est empêchée par principe de s’arrêter d’abord sur l’alinéa d) du
paragraphe 1 de l’article XX si l’une des Parties fait de cette disposition
un moyen de défense. Mais dès lors que la Cour conclut que l’alinéa d)
du paragraphe 1 de l’article XX ne constitue pas un moyen de défense
valable et qu’elle constate en outre que le paragraphe 1 de l’article X n’a
pas été violé, la règle non ultra petita empêche la Cour de dire et juger,
tout particulièrement dans son dispositif, que l’action contestée, sans
constituer de violation du paragraphe 1 de l’article X, ne saurait néan-
moins être justifiée au titre de l’alinéa d) du paragraphe 1 de l’article XX
alors que, dans leurs conclusions, les Parties ne lui ont pas demandé de se
prononcer en ce sens en ce qui concerne ladite disposition, et les Parties
ne l’ont effectivement pas demandé en l’espèce. L’ordre dans lequel la
Cour examine les articles visés — qu’elle s’arrête en premier sur le para-
graphe 1 de l’article X ou sur l’alinéa d) du paragraphe 1 de l’ar-
ticle XX — est sans pertinence pour l’issue du problème concernant la
règle non ultra petita telle que je viens de la formuler.

7. Cette conclusion est confortée par les explications données par la
Cour elle-même dans l’affaire du Mandat d'arrêt jugée en 2002, la Cour
rappelant alors:

«le principe bien établi selon lequel elle a «le devoir de répondre aux
demandes des parties telles qu’elles s’expriment dans leurs conclu-
sions finales, mais aussi celui de s’abstenir de statuer sur des points

115
PLATES-FORMES PÉTROLIÈRES (OP. IND. BUERGENTHAL) 273

non compris dans lesdites demandes ainsi exprimées» (Droit d'asile,
arrêt, C.I.J. Recueil 1950, p. 402). Si la Cour ne peut donc pas tran-
cher des questions qui ne lui ont pas été soumises, en revanche, la
règle non ultra petita ne saurait l'empêcher d’aborder certains points
de droit dans sa motivation. Aussi la Cour ne saurait-elle en l'espèce
se prononcer, dans le dispositif de son arrêt, sur la question de savoir
si le mandat d’arrêt litigieux, émis par le juge d’instruction belge en
vertu de la compétence universelle dont il se réclame, est conforme
sur ce point aux règles et principes du droit international gouvernant
les compétences des juridictions nationales. Toutefois, il ne s’ensuit
pas que la Cour ne puisse aborder, si elle l’estime nécessaire ou sou-
haitable, tel ou tel aspect de cette question dans les motifs de son
arrêt.» (C.L.J. Recueil 2002, p. 18-19, par. 43; les italiques sont de
moi.)

Comme il ressort de ce texte, la Cour, du fait qu’elle ne s’abstient pas, en
la présente espèce, «de statuer sur des points non compris dans [les]
conclusions finales» a violé la règle non ultra petita et ne pouvait donc
pas se prononcer sur l’alinéa d) du paragraphe 1 de l’article XX du traité.

8. La règle non ultra petita a des incidences directes sur l’étendue de la
compétence de la Cour. Comme ladite compétence dans une affaire don-
née est strictement limitée au consentement donné par les parties à
l'affaire, la règle non ultra petita vise à garantir que la Cour ne franchit
pas les limites juridictionnelles que les parties ont définies dans leurs
conclusions finales. C’est ce que la Cour a voulu dire dans cet extrait de
l'affaire du Droit d'asile cité ci-dessus: «la Cour a le devoir de répondre
aux demandes des parties telles qu’elles s’expriment dans leurs conclu-
sions finales, mais aussi celui de s'abstenir de statuer sur des points non
compris dans lesdites demandes ainsi exprimées». Fitzmaurice formule la
même observation sous la forme suivante:

«La règle non ultra petita n’est pas seulement un corollaire inévi-
table du principe général du consentement — d’ailleurs ladite règle
fait pratiquement partie intégrante de ce principe général qui est que
le consentement des parties est la base de compétence internatio-
nale —, c’est aussi une règle indispensable, car en son absence le
principe du consentement lui-même pourrait être constamment mis
en échec.» !

Le danger dont Fitzmaurice fait état et qui se présente quand la Cour ne
respecte pas la règle non ultra petita est tout particulièrement utile à noter
dans la façon dont la Cour aborde la présente espèce.

9. C’est-à-dire que, indépendamment du fait que, dans leurs conclu-
sions finales, les Parties ont exclusivement demandé à la Cour de dire si

1 Gerald Fitzmaurice, The Law and Procedure of the International Court of Justice,
vol. II, 1986, p. 529. Voir aussi Shabtai Rosenne, The Law and Practice of the Interna-
tional Court of Justice, vol. I, 1997, p. 173.

116
PLATES-FORMES PÉTROLIÈRES (OP. IND. BUERGENTHAL) 274

les actions des Etats-Unis ont ou non violé le paragraphe 1 de l’article X
du traité, question tranchée en faveur des Etats-Unis, la Cour va
faire d’une disposition du traité — l’alinéa d) du paragraphe 1 de l’ar-
ticle XX — qui, manifestement, n’était pertinente qu’à titre de moyen de
défense au cas où il y aurait eu violation du paragraphe | de l’article X,
un moyen de se servir précisément de l’alinéa d) du paragraphe 1 de l’ar-
ticle XX pour statuer sur le droit international relatif à l'emploi de la force
et constater par ce biais que les actions des Etats-Unis sont contraires
audit droit. Ce modus operandi judiciaire revient à violer la règle non ultra
petita de façon patente. À mon sens, ce que la Cour dit de la question qui
n’est pas posée dans les conclusions des Parties ne saurait constituer de
prononcé faisant autorité quant au droit applicable aux actions des
Etats-Unis.

10. Il ne faut pas oublier à ce propos que, selon la pratique de la Cour,
la teneur du dispositif correspond à la partie de l’arrêt qui est la seule à
avoir force obligatoire pour les parties en vertu de l’article 59 du Statut
de la Cour. Tout le reste de l’arrêt ne représente simplement que la moti-
vation, laquelle conforte ou non la constatation énoncée dans le disposi-
tif. C’est pourquoi, quand elle inclut dans le dispositif des questions
sur lesquelles il ne lui était pas demandé de statuer dans les conclusions
des parties, la Cour va au-delà des limites de sa compétence. Et c’est
dans ce cas de figure que nous nous trouvons ici pour ce qui concerne la
décision de la Cour relative à l’alinéa d) du paragraphe 1 de l’article XX
du traité.

Il. LE DÉFAUT DE COMPETENCE

11. En rapport étroit avec la question que nous venons d’examiner
existe le fait que la Cour a été saisie du différend au titre du paragraphe 2
de l’article XXI du traité de 1955. En l’espèce, la Cour n’a pas d’autre
base de compétence. Les Parties ne s’opposent pas sur ce point-la. Ce
paragraphe 2 de l’article X XI du traité se lit comme suit:

«Tout différend qui pourrait s’élever entre les Hautes Parties
contractantes quant à l’interprétation ou à l’application du présent
traité et qui ne pourrait pas être réglé d’une manière satisfaisante par
la voie diplomatique sera porté devant la Cour internationale de Jus-
tice à moins que les Hautes Parties contractantes ne conviennent de
le régler par d’autres moyens pacifiques. »

12. Comme nous l’avons vu, l'Iran a saisi la Cour du différend en soute-
nant que l’action menée par les Etats-Unis quand ils ont attaqué certaines
plates-formes pétrolières iraniennes violait le paragraphe 1 de l’article X du
traité. De leur côté, pour se défendre contre cette accusation, les Etats-Unis
ont soutenu ne pas avoir violé ledit article et soutenu également que, même

117
PLATES-FORMES PÉTROLIÈRES (OP. IND. BUERGENTHAL) 275

s’ils avaient violé cette disposition, les mesures en question ne pouvaient pas
être considérées comme une violation du traité puisqu'il n’était pas «fait obs-
tacle» à ces mesures en vertu de l’alinéa d) du paragraphe 1 de l’article XX?.

13. L’alinéa d) du paragraphe 1 de l’article XX est conçu pour entrer en
jeu ou ne revêt de pertinence que lorsque la Cour établit qu’une partie au
traité a violé une autre de ses dispositions, car en pareil cas cette disposi-
tion de l’article XX peut servir de moyen de défense ou de justification de
l’action considérée comme contraire au traité. Indépendamment du fait
que l’alinéa d) du paragraphe 1 de l’article XX s’interprète facilement en ce
sens à la simple lecture, la Cour en a déjà à deux reprises au moins donné
précisément cette interprétation. C’est le cas, comme nous l’avons déjà
noté, dans l’affaire des Activités militaires et paramilitaires au Nicaragua
et contre celui-ci (Nicaragua c. Etats-Unis d’ Amérique), quand la Cour dit
d’une disposition comparable du traité de 1956 conclu entre les Etats-Unis
et le Nicaragua qu’elle donne a chacune des parties «la faculté de déroger
aux autres dispositions de cet instrument» (C.Z.J. Recueil 1986, fond, arrét,
p. 117, par. 225). Et dans la présente espèce, dans son arrêt sur l’excep-
tion préliminaire (C.J. Recueil 1996 (IT), p. 811, par. 20), la Cour dit de
la disposition en question qu’elle offre seulement aux parties «une défense
au fond qu’il leur appartiendra, le cas échéant, de faire valoir le moment
venu». C’est bien entendu 1a la seule interprétation de ladite disposition
qu’il soit possible de lui donner légitimement. On est ainsi amené à conclure
manifestement que ladite disposition n’a pas d’autre intérêt que d’entrer en
jeu quand la Cour constate qu’une autre disposition du traité a été violée.
Bref, l’alinéa d) du paragraphe 1 de l’article XX est sans importance en soi.

14. Par suite, dès lors que la Cour avait constaté comme elle l’a cons-
taté en l’espèce que le paragraphe 1 de l’article X du traité de 1955 n’avait
pas été violé par les Etats-Unis, il n’existait plus de différend au sens du
paragraphe 2 de l’article XXI du traité entre les Etats-Unis et l'Iran. Par
voie de conséquence, la Cour n’était pas compétente pour décider que
l’action des Etats-Unis

«ne saur[ait] être justifi[ée] en tant que mesur[e] nécessair[e] à la pro-
tection des intérêts vitaux des Etats-Unis d'Amérique sur le plan de
la sécurité en vertu de l’alinéa d) du paragraphe 1 de l’article XX
du traité ... de 1955 ... tel qu’interprété à la lumière du droit inter-
national relatif à l’emploi de la force» (arrêt, par. 125, point 1)).

2 L'article XX se lit comme suit:
«1. Le présent traité ne fera pas obstacle à l'application de mesures:
d) … nécessaires à l’exécution des obligations de l’une ou l’autre des Hautes Parties
contractantes relatives au maintien ou au rétablissement de la paix et de la sécu-

rité internationales ou à la protection des intérêts vitaux de cette Haute Partie
contractante sur le plan de la sécurité.»

Seul nous intéresse en la présente espèce le dernier membre de phrase de l’alinéa d)
du paragraphe 1, car la première partie de l'alinéa n’a pas été invoquée.

118
PLATES-FORMES PETROLIERES (OP. IND. BUERGENTHAL) 276

La Cour n’aurait eu la compétence voulue pour prononcer cette décision
que si, indépendamment du traité de 1955, elle avait été dotée d’une autre
base de compétence. Mais ce n’était manifestement pas le cas.

15. Dans son arrêt, la Cour ne nie pas l’intérêt que présentent pour sa
compétence les prononcés qui lui sont dus dans l’affaire Nicaragua et
dans son arrêt de 1996 sur l’exception préliminaire en la présente ins-
tance. D’ailleurs, la Cour ne pense pas avoir lieu de s’écarter desdits pro-
noncés (voir arrét, par. 33 et 34). Pour se dire fondée a conclure qu’elle
est compétente pour apprécier l’applicabilité et la portée de l’alinéa d) du
paragraphe 1 de l’article XX du traité, même après avoir établi qu’il n’y
a pas eu violation du paragraphe 1 de l’article X du traité, la Cour pré-
sente un certain nombre d’arguments. Premièrement, elle s’appuie sur la
thèse des Etats-Unis selon laquelle, si la Cour devait constater que les
Etats-Unis adoptent valablement la défense offerte par l’alinéa d) du
paragraphe 1 de l’article XX, «elle doit en conclure qu'aucune violation
du paragraphe 1 de l’article X du traité n’a été établie» (par. 34). Cet
argument incite la Cour à affirmer, à l’appui de sa compétence, que, pour
accueillir la demande de l’Iran, elle doit être convaincue que les actions
des Etats-Unis, dont l’Iran a soutenu qu’elles violaient le paragraphe | de
l’article X, violaient effectivement ladite disposition et que les actions en
question n'étaient pas justifiées au titre de l’alinéa d) du paragraphe 1 de
l’article XX. Deuxièmement, quand elle s’interroge sur l’ordre dans lequel
elle va examiner ces questions, c’est-à-dire quand elle se demande si elle
va ou non suivre l’ordre qu’elle a adopté dans l’affaire Nicaragua et trai-
ter en premier du paragraphe 1 de l’article X ou bien de l’alinéa d) du
paragraphe 1 de l’article XX, la Cour conclut que l’approche adoptée
dans l’affaire Nicaragua n’était pas dictée par «l’économie du traité» et
qu'elle a donc le choix, c’est-à-dire qu’elle peut inverser l’ordre retenu
alors. Troisièmement, la Cour fait observer que les Etats-Unis ont plaidé
à l’appui de leur demande que leurs actions répondaient aux dispositions
de l’alinéa d) du paragraphe 1 de l’article XX et que ledit article est une
disposition de fond qui définit et délimite les obligations des Parties, est
comparable à la disposition énoncée au paragraphe 1 de l’article X et se
situe sur le même plan.

16. Aucun de ces arguments n’est convaincant. La Cour s’appuie sur
la thèse des Etats-Unis qui est que, pour que la Cour conclue que les
mesures adoptées par les Etats-Unis répondaient aux prescriptions de
l’alinéa d) du paragraphe 1 de l’article XX, elle devrait rejeter la demande
formulée au titre du paragraphe 1 de l’article X, tandis que, pour se pro-
noncer en faveur de l’Iran, elle devrait dire qu’il y a violation du para-
graphe | de l’article X et qu’il n’est pas possible de faire valoir la défense
offerte par l’alinéa d) du paragraphe 1 de l’article XX. C’est parfaitement
exact, bien sûr, mais cela est sans pertinence pour la question de la com-
pétence en l’espèce précisément parce que l’Iran a invoqué la compétence
de la Cour en faisant état d’une violation du paragraphe 1 de l’article X.
C'était là l’unique question à régler en définitive tant que la Cour n’aurait
pas établi qu’il y avait eu violation dudit article.

119
PLATES-FORMES PÉTROLIÈRES (OP. IND. BUERGENTHAL) 277

17. Deuxièmement, en décidant d’inverser l’ordre d’examen et en se
penchant d’abord sur l’alinéa d) du paragraphe 1 de l’article XX, la Cour
n’a pas remédié à l’absence de la compétence voulue pour formuler des
conclusions distinctes au titre de cet article dès lors qu’elle avait conclu,
que ce fût avant ou après s’être penchée sur l’un ou l’autre desdits articles,
que l’article X n’avait pas été violé. Ici, il ne faut pas oublier que, dans son
arrêt sur l’exception préliminaire des Etats-Unis en l’espèce, la Cour a dit
«qu'elle a[vait] compétence, sur la base du paragraphe 2 de l’article XXI
du traité de 1955, pour connaître des demandes formulées par la Répu-
blique islamique d’Iran au titre du paragraphe 1 de l’article X dudit traité»
(C.I.J. Recueil 1996 (IT), p. 821, par. 55, point 2)). Le cas de figure, ici,
n’est pas celui où la Cour, compétente au moment où l’action a été inten-
tée, ne peut pas perdre ladite compétence sous l’effet d'événements exté-
rieurs survenant ultérieurement (voir par exemple Questions d’interpréta-
tion et d'application de la convention de Montréal de 1971 résultant de
l'incident aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-
Uni), exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 23-24, par. 38).
Dans cette affaire Lockerbie, l'événement extérieur fut une résolution ulté-
rieure du Conseil de sécurité des Nations Unies. Des événements extérieurs
du même ordre sont intervenus dans les deux autres affaires que l’on cite
fréquemment pour étayer l’idée que, une fois acquise, la compétence ne
peut disparaître sous l'effet d'événements ultérieurs (voir Nottebohm
(Liechtenstein c. Guatemala), exception préliminaire, arrêt, C.I.J. Recueil
1953, p. 123; et Droit de passage sur territoire indien (Portugal c. Inde),
exceptions préliminaires, arrêt, C.I.J. Recueil 1957, p. 142). Dans laffaire
Nottebohm, la Cour formule l’idée comme suit: «Un fait extérieur tel que
la caducité ultérieure de la déclaration par échéance du terme ou par
dénonciation ne saurait retirer à la Cour une compétence déjà établie.»
Mais, en l’espèce, nous ne sommes pas en présence d’un fait ou événement
extérieur, nous sommes en présence d’un événement ou d’un fait intrin-
sèque à l’arrêt lui-même : en formulant elle-même une conclusion en vertu du
paragraphe 1 de l’article X du traité de 1955, la Cour a perdu ou s’est retiré
elle-même la compétence voulue pour formuler des conclusions indépen-
dantes relevant de l’alinéa d) du paragraphe 1 de l’article XX.

18. En dernier lieu, la Cour a tort de faire fond sur l’argument des
Etats-Unis suivant lequel l’alinéa d) du paragraphe 1 de l’article XX est
une disposition de fond et que leur action répond aux dispositions dudit
article. En formulant cette thèse, les Etats-Unis n’ont pas conféré com-
pétence à la Cour pour dire isolément si les mesures adoptées par les
Etats-Unis répondaient ou non aux prescriptions de l’alinéa d) du para-
graphe 1 de l’article XX dès lors que la Cour estimait que lesdites me-
sures ne violaient pas le paragraphe 1 de l’article X du traité. Autrement
dit, quand elle dit implicitement en l’occurrence que les Etats-Unis en for-
mulant cette proposition s’en remettent à la compétence de la Cour,
celle-ci adopte à mon sens une position qui est tout bonnement insoute-
nable. Il ne s’agit absolument pas ici d’un cas de forum prorogatum
implicite, nous sommes face à un moyen de défense qu’utilisent les Etats-

120
PLATES-FORMES PÉTROLIÈRES (OP. IND. BUERGENTHAL) 278

Unis uniquement pour le cas où la Cour déciderait qu’il y a violation du
paragraphe | de l’article X (voir Anglo-Iranian Oil Co. (Royaume-Uni
c. Iran), exception préliminaire, C.I.J. Recueil 1952, p. 93-114).

19. Nous dirons sans ménagement qu'ici la Cour s’autorise intellec-
tuellement un vrai bond dans l’espace: en l’absence de la compétence
judiciaire et juridictionnelle voulue, elle se contente a tort d’une disposi-
tion conventionnelle — l’alinéa d) du paragraphe 1 de l’article XX du
traité — pour conclure officiellement dans le dispositif de l’arrêt que
ladite disposition ne saurait justifier l’action des Etats-Unis, action dont
la Cour dit dans le même dispositif qu’elle ne constitue pas violation de
l’article même du traité — le paragraphe 1 de l’article X — sur lequel
l’Iran fondait exclusivement sa demande en l’espèce. C’est avec cette ima-
gination que la Cour stigmatise l’action des Etats-Unis qu’elle qualifie
d'infraction au droit international relatif à l’emploi de la force sans avoir
la compétence requise pour formuler pareille décision.

III. LA Cour S'APPUIE A TORT SUR LE DROIT INTERNATIONAL
RELATIF À L'EMPLOI DE LA FORCE

20. Même si l’on devait accepter l’avis de la Cour qui est que celle-ci
est compétente pour statuer en particulier sur l’alinéa d) du paragraphe 1
de l’article XX du traité, il faudrait néanmoins souligner que, lorsqu'elle
interprète cette disposition à la lumière du droit international relatif à
l'emploi de la force, la Cour a passé outre aux limites de sa compétence.
Au paragraphe 41 de l’arrêt, la Cour dit en conclusion qu’elle

«ne saurait admettre que l’alinéa d) du paragraphe 1 de l’article XX
du traité de 1955 ait été conçu comme devant s’appliquer de manière
totalement indépendante des règles pertinentes du droit international
relatif à l'emploi de la force, de sorte qu’il puisse être utilement invo-
qué, y compris dans le cadre limité d’une réclamation fondée sur une
violation du traité, en cas d’emploi illicite de la force».

21. La Cour affirme qu’il faut interpréter l’alinéa d) du paragraphe |
de l’article XX par rapport au droit international relatif à l'emploi de la
force, ce qui l’amène à conclure que, au cas où elle constaterait que l’ac-
tion des Etats-Unis violait le droit international relatif à l’emploi de la
force, elle devrait dire que cet emploi de la force ne saurait se justifier au
titre de l’alinéa d) du paragraphe 1 de l’article XX du traité de 1955. Pour
aboutir à cette conclusion, la Cour s’appuie principalement sur l’alinéa c)
du paragraphe 3 de l’article 31 de la convention de Vienne sur le droit des
traités et sur l’article premier du traité de 1955. L’alinéa c) du para-
graphe 3 de l’article 31 de la convention dispose qu’aux fins de l’inter-
prétation d’un traité il faut tenir compte «de toute règle pertinente de
droit international applicable dans les relations entre les parties».

22. La difficulté qui surgit du fait que la Cour table sur cette disposi-
tion de la convention de Vienne tient à ce que cette règle, laquelle est

121
PLATES-FORMES PÉTROLIÈRES (OP. IND. BUERGENTHAL) 279

bonne et est incontestée en principe du point de vue de l’interprétation
des traités, ne peut avoir pour effet d’autoriser la Cour à prendre en
considération comme elle le fait ici les «règle[s] pertinente[s] de droit
international applicable[s] ... entre les parties» que les parties à l’instance
n’ont pas soumises a la compétence de la Cour au titre de la clause de
règlement des différends du traité de 1955. C’est-a-dire que les principes
de droit international coutumier et tous les autres traités que les parties à
un différend porté devant la Cour peuvent avoir conclus ne relèvent pas
de la compétence de la Cour en vertu de l’alinéa c) du paragraphe 3 de
l’article 31 de la convention. Et il en est de la sorte que ces principes ou
ces traités soient ou non pertinents dans l’abstrait pour l’interprétation
d’un traité sur lequel la Cour a compétence. Qu’on le veuille ou non, cela
découle en l’occurrence du fait que la compétence de la Cour, quand elle
doit régler des différends entre les parties qui l’ont saisie, est limitée aux
règles de droit international coutumier et aux traités au sujet desquels les
parties ont accepté que la Cour soit compétente. S’il en était autrement,
un Etat qui s’est soumis à la compétence de la Cour pour l’interprétation
d’un traité déterminé constaterait soudain qu'il risque de devoir subir
l’examen judiciaire sous l’angle d’autres traités conclus entre les parties
au différend, plus ou moins pertinents, qui n’entrent pas dans le champ
de la clause de règlement des différends du traité qui a initialement
conféré compétence à la Cour. Ce serait là la conséquence naturelle du
fait pour la Cour de se fonder en l’espèce sur l’alinéa c) du paragraphe 3
de l’article 31 de la convention de Vienne pour interpréter l’alinéa d) du
paragraphe 1 de l’article XX du traité. Pareil résultat serait contraire à la
base de compétence consensuelle de la Cour et ébranlerait chez les Etats
leur propension à accepter la compétence de la Cour pour le règlement
judiciaire de différends relatifs à l’interprétation ou à l’application de
règles particulières de droit international.

23. Il convient de souligner à ce sujet que, même si les «règles perti-
nentes de droit international» étaient par ailleurs de celles que proclame
la Charte des Nations Unies par exemple, la Cour n’en serait toujours
pas moins dans l’impossibilité de faire appel à ces règles sauf si les parties
à l’instance dont elle connaît ont accepté qu’elle soit compétente pour
régler des différends relatifs à l’interprétation ou à l’application de ces
dispositions de la Charte. Dans ces conditions, pour que la Cour puisse
conclure que le recours à la force dont l’une des parties à un traité bila-
téral veut faire son moyen de défense ne peut pas avoir été envisagé par
les parties audit traité parce que l’emploi de la force est incompatible avec
une disposition de la Charte des Nations Unies, la Cour devrait aupara-
vant établir à titre préliminaire que cet emploi contesté de la force cons-
tituait une violation de la disposition de la Charte. Mais la Cour ne serait
habilitée à procéder ainsi que si les parties avaient préalablement accepté
de lui conférer compétence pour interpréter et appliquer la Charte dans le
cadre d’un différend entre elles. Il serait sans pertinence à ce sujet que la
disposition en question de la Charte soit peut-être aussi censée être une
règle de jus cogens.

122
PLATES-FORMES PÉTROLIÈRES (OP. IND. BUERGENTHAL) 280

24. En l’espèce, la Cour n’a pas la compétence requise pour procéder à
cette détermination préliminaire, que ce soit ou non au titre de la Charte
des Nations Unies ou du droit international coutumier. La Cour se
trompe donc par conséquent quand elle affirme pouvoir, en se fondant
sur le principe général d’interprétation des traités énoncé à l’alinéa c) du
paragraphe 3 de l’article 31 de la convention de Vienne, interpréter l’ali-
néa d) du paragraphe 1 de l’article XX du traité de 1955 à la lumière du
droit international relatif à l’emploi de la force ou de toute autre règle de
droit international au sujet de laquelle les Etats-Unis n’ont pas accepté la
compétence de la Cour.

25. Comme nous l’avons déjà vu, la Cour s’appuie également sur
l’article premier du traité de 1955 et dit que

«[u]ne interprétation de l’alinéa d) du paragraphe 1 de l’article XX
selon laquelle les «mesures» qui y sont prévues pourraient même
comprendre un recours illicite à la force par une partie contre l’autre
ne serait guère compatible avec l’article premier» (par. 41).

Or l’article premier dispose simplement: «Il y aura paix stable et durable et
amitié sincère entre les Etats-Unis d'Amérique et l'Iran.» Dans son arrêt
de 1996 sur l’exception préliminaire en l’espèce, la Cour avait dit que ledit
article avait exclusivement un rôle «de nature à éclairer l’interprétation des
autres dispositions du traité» (C.1.J. Recueil 1996 (IT), p. 815, par. 31). Il
est difficile de voir comment l’article premier peut éclairer l'interprétation
de l’alinéa d) du paragraphe 1 de l’article XX. En principe, tout emploi de
la force, quel qu’il soit, licite ou non, serait à première vue incompatible
avec l’objectif proclamé à l’article premier de paix et d’amitié stable et
durable. Et il en irait de même de bien d’autres mesures ne consistant pas
à recourir à la force. Mais ces mesures ne seraient pas pour autant inter-
dites au titre de l’alinéa d) du paragraphe 1 de l’article XX si elles étaient
nécessaires à la protection d’«intérêts vitaux en matière de sécurité» d’un
Etat. Voilà évidemment la question centrale à laquelle il faut répondre.
Mais la réponse ne consistera pas pour la Cour à dire que l’action menée
est «illicite» au regard du droit international relatif à l'emploi de la force
quand sa compétence en l’espèce ne s’étend pas au droit en question.

26. Pour montrer à quel point la Cour en l’espèce s'éloigne de la com-
pétence qui lui a été conférée par le paragraphe 2 de l’article XXI du
traité de 1955, il suffit de lire ce qu’elle dit au paragraphe 39 de l’arrêt: a
cet endroit, la Cour relève pour la première fois que, pour les Etats-Unis,

«La Cour n’a ... pas besoin de traiter la question de la légitime
défense... Le champ d’application de l’exception prévue à l’alinéa d)
du paragraphe 1 de l’article XX ne se limite pas aux actions qui
répondraient aussi aux conditions de la légitime défense imposées
par le droit international coutumier et par la Charte des
Nations Unies.»

La Cour répond à cet argument au paragraphe 39 en soulignant que les
Etats-Unis

123
PLATES-FORMES PÉTROLIÈRES (OP. IND. BUERGENTHAL) 281

«n’en affirment pas pour autant que le traité les libère, dans les rela-
tions entre les parties, des obligations prescrites par le droit interna-
tional en matière d’emploi de la force, mais simplement que, si une
partie justifie une action donnée en invoquant l’alinéa d) du para-
graphe 1 de l’article XX, cette action doit être appréciée uniquement
en fonction des critères énoncés dans cette disposition, et que la
compétence conférée à la Cour par le paragraphe 2 de l’article XXI
du traité ne va pas plus loin».

27. Bien entendu, les Etats-Unis ne plaident pas la thèse que leur attri-
bue la Cour. Pour les Etats-Unis, la question dont la Cour doit connaître
n’est pas de savoir si le traité libère les Parties des obligations prescrites
par la Charte des Nations Unies ou par le droit international relatif à
l'emploi de la force, elle est de savoir si la Cour est compétente en l’espèce
pour s'interroger sur la portée et la nature de ces obligations, soit dans
l’abstrait soit par rapport au traité de 1955. Et la réponse à cette question
est négative, car les Etats-Unis n’ont pas, au paragraphe 2 de l’ar-
ticle XXI du traité, conféré compétence à la Cour pour statuer sur la ques-
tion de savoir si leurs actions étaient conformes ou non aux obligations
que leur imposait la Charte des Nations Unies ou bien le droit interna-
tional. Par conséquent, la Cour a tort, vu le contexte dans lequel les
Etats-Unis plaident, de présumer que les Etats-Unis souscrivaient aux
vues de la Cour au sujet de l’interprétation de l’alinéa d) du paragraphe 1
de l’article XX, car tel n’était manifestement pas le cas.

28. On ne peut pas faire indirectement appel en l’occurrence aux règles
de fond de droit international susmentionnées en invoquant l’alinéa c) du
paragraphe 3 de l’article 31 de la convention de Vienne sur le droit des
traités en l’absence de toute compétence particulière que les Parties
auraient conférée à la Cour pour qu’elle statue à ce sujet. C’est pourquoi
la conclusion formulée par la Cour au paragraphe 40 qui est que, «[d]e
l’avis de la Cour, il s’agit ici d’une question d’interprétation du traité, et
en particulier de l’alinéa d) du paragraphe 1 de l’article XX», est tout
bonnement indéfendable. Cela revient à fausser abusivement le sens de la
compétence conférée à la Cour par le paragraphe 2 de l’article XXI du
traité car la Cour s’abstient ici de tenir dûment compte des contraintes
juridictionnelles qui, vu la nature consensuelle de sa compétence, limitent
la liberté qu’elle exerce pour interpréter les traités.

29. Au paragraphe 42 de l’arrêt, la Cour dit estimer

«que la compétence que lui confère le paragraphe 2 de l’article XXI
du traité de 1955 pour régler toute question concernant l’interpréta-
tion ou l’application de — notamment — l'alinéa d) du para-
graphe 1 de l’article XX de ce traité l’autorise aussi, en tant que de
besoin, à déterminer si une action présentée comme justifiée par ce
paragraphe constituait ou non un recours illicite à la force au regard
du droit international applicable en la matière, à savoir les disposi-
tions de la Charte des Nations Unies et du droit international cou-
tumier ».

124
PLATES-FORMES PÉTROLIÈRES (OP. IND. BUERGENTHAL) 282

Ayant conscience des problèmes d’ordre juridictionnel que cette conclu-
sion soulève implicitement, la Cour se hâte d’ajouter que «sa compétence
demeure limitée à celle que lui confère le paragraphe 2 de l’article XXI du
traité de 1955». Mais la phrase ne peut pas masquer ce que la Cour, en
l’espèce, fait en réalité: se fondant sur la compétence que le paragraphe 2
de l’article XXI lui a conférée pour interpréter et appliquer le traité de
1955, la Cour va appliquer le droit international relatif à l'emploi de la
force tout simplement parce que les parties au différend s’opposent peut-
être aussi au sujet dudit droit et que ce droit a peut-être un rapport avec
les faits du différend dont la Cour est saisie. Or, la Cour n’est pas habi-
litée à procéder ainsi.

30. Il devient encore plus patent que la Cour procède précisément
comme elle ne devrait pas le faire quand, cherchant à nouveau à justifier la
décision qu’elle a prise d’interpréter l’alinéa d) du paragraphe 1 de lar-
ticle XX par rapport au droit international relatif à l'emploi de la force, elle
relève que «le différend initial entre les Parties portait sur la licéité des
actions menées par les Etats-Unis, à la lumière du droit international rela-
tif à l'emploi de la force» (par. 37). A cette fin, la Cour souligne que

«A l’époque, aucune des deux Parties n’a mentionné le traité
de 1955. Les Etats-Unis soutenaient alors que leurs attaques contre
les plates-formes pétrolières étaient justifiées au titre de la légitime
défense, en réponse à ce qu’ils considéraient comme des agressions
armées de l’Iran, raison pour laquelle ils ont porté leurs actions à la
connaissance du Conseil de sécurité conformément à l’article 51 de
la Charte des Nations Unies. Devant la Cour, les Etats-Unis ont
continué d’affirmer que l’exercice du droit de légitime défense justi-
fiait leurs actions; ils soutiennent que, même si la Cour devait
conclure que leurs actions n’entraient pas dans le champ d’applica-
tion de l’alinéa d) du paragraphe 1 de l’article XX, elles n’étaient pas
illicites, en tant qu’elles constituaient des actes de légitime défense
nécessaires et appropriés.» (Par. 37.)

Il n’y a vraiment pas lieu ici de plaider qu’un Etat qui informe le Conseil
de sécurité au titre de l’article 51 n’a pas à invoquer aussi les dispositions
d’un traité commercial bilatéral ni à se fonder sur ses dispositions et va
tout naturellement chercher à justifier sa conduite au titre des disposi-
tions de l’article 51. En outre, l'Etat en question a certainement toute lati-
tude au Conseil de sécurité ou au sein de quelque autre organisation de
présenter d’autres arguments juridiques ou moyens de défense que ceux
qu’il présente dans le cadre d’une affaire portée devant la Cour au titre
d’une clause de règlement des différends figurant dans un traité bilatéral.
Cela ne veut toutefois pas dire que la Cour peut par conséquent désor-
mais examiner en l’espèce tous les autres moyens de défense présentés par
ledit Etat dans d’autres enceintes et justifier ainsi sa compétence à leur
endroit.

31. En fait, les longues citations que la Cour puise dans les arguments
présentés par les Etats-Unis au Conseil de sécurité des Nations Unies au

125
PLATES-FORMES PÉTROLIÈRES (OP. IND. BUERGENTHAL) 283

sujet du conflit armé dans le golfe Persique (voir, par exemple, les para-
graphes 48 et 67 de l’arrêt) prouvent s’il en était besoin que la Cour en
l’espèce se comporte comme si elle était compétente pour juger l’action
des Etats-Unis quand ceux-ci attaquent les plates-formes par rapport à
des dispositions précises de la Charte des Nations Unies ou du droit
international. Il est un peu trop facile et un peu trop transparent de la
part de la Cour de chercher à masquer le fait en prétendant que:

«En l'espèce, la question de savoir si les mesures adoptées étaient
«nécessaires» recoupe en partie celle de leur validité en tant qu’actes
de légitime défense. Ainsi que la Cour l’a relevé dans sa décision
de 1986, les critères de nécessité et de proportionnalité doivent être
respectés pour qu’une mesure puisse être qualifiée d’acte de légitime
défense (voir C.I.J. Recueil 1986, p. 103, par. 194, et paragraphe 74
ci-dessous).» (Par. 43.)

32. Il convient de relever que la citation ci-dessus extraite de l’affaire
Nicaragua se situe dans la partie de l’arrêt rendu dans ladite affaire Nica-
ragua dans laquelle la Cour exerçait sa compétence au titre du droit inter-
national coutumier et non la compétence conférée par le traité de 1956
entre les Etats-Unis et le Nicaragua. Le fait que la Cour s’abstient
d'employer les termes de l’alinéa d) du paragraphe 1 de l’article XX
quand elle analyse les moyens de preuve présentés au sujet des mesures
contestées prises par les Etats-Unis et qu’elle s'intéresse uniquement au
droit international relatif à l'emploi de la force a malencontreusement
transformé l’affaire en un différend relatif à l’emploi de la force en droit
international alors que c’était un différend faisant appel à l’interprétation
et à l’application d’un traité bilatéral au sujet duquel la Cour était seule
compétente.

IV. LA MÉTHODE RETENUE POUR ÉTABLIR LES FAITS EST MAUVAISE

33. A supposer même que la Cour ait raison d’interpréter l’alinéa d) du
paragraphe 1 de l’article XX à la lumière du droit international relatif à
l'emploi de la force, il est révélateur que la Cour n’analyse pas vraiment
les moyens de preuve présentés par les Etats-Unis en faisant avant tout
appel aux termes précis et à l’objet de cette disposition. Après tout, c’eut
été là la voie à suivre avant de se demander si les mesures en question
étaient compatibles avec le droit international relatif à l’emploi de la
force, ne serait-ce que parce que cette recherche aurait pu éclairer les
considérations concrètes que les parties au traité de 1955 auraient pu juger
pertinentes aux fins de l’interprétation et de l’application de l’alinéa d) du
paragraphe 1 de l’article XX. Au lieu de quoi, la Cour conclut que

«la compétence que lui confère le paragraphe 2 de l’article XXI du
traité de 1955 pour régler toute question concernant l’interprétation
ou l’application de — notamment — l’alinéa d) du paragraphe 1 de
l’article XX de ce traité l’autorise aussi, en tant que de besoin, à

126
PLATES-FORMES PÉTROLIÈRES (OP. IND. BUERGENTHAL) 284

déterminer si une action présentée comme justifiée par ce paragraphe
constituait ou non un recours illicite à la force au regard du droit
international applicable en la matière, à savoir les dispositions de la
Charte des Nations Unies et du droit international coutumier»
(par. 42).

34. Cela dit, la Cour va immédiatement examiner les faits pertinents
pour l’application de ladite disposition par rapport au «principe de l’inter-
diction en droit international de l’emploi de la force et [à] sa limitation
constituée par le droit de légitime défense» (par. 43). Notant que l’alinéa d)
du paragraphe 1 de l’article XX autorise un pays à prendre certaines me-
sures que ledit pays estime «nécessaires » à la protection de ses intérêts vitaux
en matière de sécurité, la Cour cite à ce sujet la décision formulée dans
l’affaire Nicaragua qui est que lesdites mesures ne doivent pas simplement
«tendre à protéger les intérêts vitaux de sécurité de la partie qui les
adopte», elles doivent «être «nécessaires» à cette fin». En outre, la ques-
tion de savoir «si une mesure donnée est «nécessaire» ne relève pas de
l'appréciation subjective de la partie intéressée et peut être évaluée par la
Cour». En dernier lieu, toujours dans le même paragraphe, la Cour déclare:

«En l’espèce, la question de savoir si les mesures adoptées étaient
«nécessaires» recoupe en partie celle de leur validité en tant qu’actes
de légitime défense. Ainsi que la Cour l’a relevé dans sa décision
de 1986, les critères de nécessité et de proportionnalité doivent être
respectés pour qu’une mesure puisse être qualifiée d’acte de légitime
défense (voir C.I.J. Recueil 1986, p. 103, par. 194, et paragraphe 74
ci-dessous).» (Par. 43.)

35. La façon dont la Cour s’exprime dans la citation ci-dessus donne
l'impression que, dans l’affaire Nicaragua, la Cour avait analysé l’article
comparable du traité de 1956 entre les Etats-Unis et le Nicaragua comme
la Cour analyse actuellement l’alinéa d) du paragraphe 1 de l’article XX.
Or, tel n’est pas le cas. Dans l’affaire Nicaragua, on sait que la Cour était
dotée de deux titres de compétence: le traité de 1956, qui comprenait une
clause de règlement des différends comparable à la disposition énoncée
au paragraphe 2 de l’article XXI du traité de 1955, et la clause facultative
d’attribution de compétence énoncée au paragraphe 2 de l’article 36 du
Statut de la Cour. Pour statuer sur la licéité des mesures adoptées par les
Etats-Unis contre le Nicaragua, la Cour en cette affaire a pris grand soin
de faire la distinction entre l’examen de la licéité desdites mesures au titre
du droit international, au regard duquel la Cour était compétente en
vertu du paragraphe 2 de l’article 36 du Statut, et l'examen du point de
savoir si lesdites mesures étaient justifiées au titre du traité de 1956. Pour
analyser la seconde question, la Cour a porté essentiellement son atten-
tion sur les termes précis de la disposition conventionnelle applicable, la
disposition comparable à celle de l’alinéa d) du paragraphe 1 de l’ar-
ticle XX du traité de 1955 (comparer C.I.J. Recueil 1986, p. 97, par. 183,
et ibid., p. 140, par. 280-282).

127
PLATES-FORMES PÉTROLIÈRES (OP. IND. BUERGENTHAL) 285

36. Il y a donc lieu de noter que les termes cités de l’affaire Nicaragua
au sujet de la légitime défense, que la Cour en l’espèce rattache à son ana-
lyse de l’alinéa d) du paragraphe 1 de l’article XX du traité, ne figurent
pas dans l'interprétation donnée par la Cour dans l’affaire Nicaragua de
la disposition pertinente pour cette affaire-là du traité de 1956 entre les
Etats-Unis et le Nicaragua, mais sont tirés de l’examen par la Cour de la
licéité des mesures prises par les Etats-Unis au regard du droit interna-
tional coutumier. Sans expliquer dans quel contexte particulier se situe la
citation extraite de l’arrêt Nicaragua, la Cour conclut que, «[e]n l’espèce,
la question de savoir si les mesures adoptées étaient «nécessaires » recoupe
en partie celle de leur validité en tant qu’actes de légitime défense»
(par. 43). Logiquement, étant donné le pouvoir sur lequel la Cour se
fonde dans ce contexte, cette conclusion ne serait exacte que si la Cour
en l’espèce était compétente au titre du paragraphe 2 de l’article 36 de
son Statut. Or, tel n’est pas le cas.

37. L'approche adoptée par la Cour fausse le processus ou l’orientation à
retenir ici pour établir les faits. Le texte de l’alinéa d) du paragraphe 1 de
l’article XX — «mesures … nécessaires à la protection des intérêts
vitaux ... sur le plan de la sécurité» — donne à penser que les parties au
traité, sans vouloir s’en remettre exclusivement à leur appréciation subjective
du point de savoir si les mesures prises étaient ou non nécessaires à la pro-
tection de leurs intérêts vitaux du point de vue de la sécurité, ne doivent
néanmoins pas être censées avoir exclu pour chacune des parties le droit de
procéder à cette évaluation par rapport à une norme correspondant au
caractère raisonnable desdites mesures. C’est là en tout cas ce que postule
implicitement la prescription énoncée dans cette disposition, ne serait-ce que
parce que le concept d’«intérêts vitaux sur le plan de la sécurité» a néces-
sairement un lien avec l’évaluation raisonnable de ses intérêts vitaux sur le
plan de la sécurité à laquelle un Etat procède lui-même, même si, en défini-
tive, il appartient à la Cour de se prononcer sur ladite évaluation. Et c’est là
aussi ce qui ressort de la décision rendue par la Cour dans l’affaire Nicara-
gua. Là, la Cour a noté que le point de savoir si «une mesure [donnée] est
nécessaire ... ne relève pas /simplement] de l'appréciation subjective de la
partie intéressée [mais peut être apprécié par la Cour]» (C.J. Recueil 1986,
p. 141, par. 282; les italiques sont de moi). Quand la Cour donne à penser
dans l’affaire Nicaragua que cette question ne relève pas «simplement» de
l'appréciation subjective d’une partie, cela signifie implicitement que la
Cour, si elle peut en définitive revenir sur l’appréciation d’un Etat, ne peut
toutefois pas remplacer complètement cette appréciation par la sienne
propre, car l'Etat, quand il évalue si les mesures contestées étaient néces-
saires, doit se voir donner la possibilité de prouver que, dans les conditions
où il a procédé à cette évaluation, il a apprécié de façon raisonnable la
menace pesant à son avis sur ses intérêts vitaux de sécurité.

38. C'est-à-dire que, même si l’on adhère aux vues de la Cour quand
elle estime que, «[e]n l’espèce, la question de savoir si les mesures adop-
tées étaient «nécessaires» recoupe en partie celle de leur validité en tant
qu’actes de légitime défense», on aurait tort d’analyser les moyens de

128
PLATES-FORMES PÉTROLIÈRES (OP. IND. BUERGENTHAL) 286

preuve présentés par les Etats-Unis à l’appui desdites mesures exclusive-
ment a la lumière de leur validité en tant qu’actes de légitime défense,
sans admettre que, à l’alinéa d) du paragraphe 1 de l’article XX, les
parties ont opté non pour une appréciation stricte ou absolue des moyens
de preuve, mais pour un examen de ces moyens de preuve consistant à se
demander si, d’après les faits dont elle est saisie, une partie a des raisons
convaincantes d’estimer que les mesures étaient nécessaires à la protec-
tion de ses intérêts vitaux en matière de sécurité. Pareille analyse permet-
trait à la Cour d’avoir un avis beaucoup plus nuancé en ce qui concerne
les moyens de preuve qui lui sont présentés en l’espèce et d’apprécier les
actions des Etats-Unis avec la souplesse que l’alinéa d) du paragraphe 1
de l’article XX semble réclamer. Faute d’adopter cette approche en
l’espèce, la Cour, à toutes fins pratiques, supprime l’alinéa d) du para-
graphe 1 de l’article XX du traité et procède ensuite à l’évaluation des
moyens de preuve comme si cet alinéa d) du paragraphe | de l’article XX
n'existait pas.

39. On voit très bien que c’est là ce que la Cour fait en réalité quand
on considère l’approche qu’elle adopte quant aux éléments de preuve.
Elle formule en effet au paragraphe 57 de l’arrêt la conclusion ci-après:

«La Cour doit en l’espèce simplement déterminer si les Etats-Unis
ont démontré qu'ils avaient été victimes de la part de l’Iran d’une
«agression armée» de nature à justifier l'emploi qu'ils ont fait de la
force armée au titre de la légitime défense; or, c’est à eux qu’il
revient de prouver l’existence d’une telle agression. I] n’appartient
pas à la Cour d'établir, par une appréciation des différents éléments
de preuve, si la responsabilité du tir de missile contre le Sea Isle City
doit être attribuée à l’Iran ou à l’Iraq. Si, en définitive, les preuves
disponibles sont insuffisantes pour permettre de déterminer si l’Iran
est à l’origine de ce tir de missile, les Etats-Unis ne se seront pas
acquittés de la charge de la preuve qui pèse sur eux.»

40. Cette façon de procéder ne tient nul compte des faits tels que les
Etats-Unis les ont peut-être raisonnablement appréciés avant de décider
d’agir, étant donné que l’Iran et l’Iraq étaient alors en guerre l’un contre
l’autre et que l’Iran nie systématiquement être responsable de la moindre
action militaire menée contre des navires neutres. La disposition énoncée
à l’alinéa d) du paragraphe 1 de l’article XX, si elle avait été interprétée
comme elle le fut dans l’affaire Nicaragua, aurait exigé d’analyser les élé-
ments de preuve de cette façon, dans leur contexte.

41. On peut de surcroît se demander comment il est possible de juger
les preuves «insuffisantes» (voir plus haut le paragraphe 39) et par rap-
port à quelles normes la Cour applique ce critère. Que veut-elle dire par
«preuves insuffisantes »? Faut-il que, pour être suffisants, les éléments de
preuve soient «convaincants», «prépondérants», «écrasants» ou «ne
laissent subsister aucun doute raisonnable»? La Cour ne définit jamais ce
qu’est en l’espèce le critère de preuve à respecter. En outre, il se peut fort
bien que chacun des éléments de preuve présentés par les Etats-Unis, s’il

129
PLATES-FORMES PÉTROLIÈRES (OP. IND. BUERGENTHAL) 287

est analysé seul comme le fait la Cour (voir, par exemple, dans l’arrêt, les
paragraphes 58 et suivants), ne soit pas suffisant pour prouver que le tir
de missile est dû à l’Iran. Considérés ensemble, toutefois, ces éléments de
preuve établissent peut-être qu’il n’était pas déraisonnable de la part des
Etats-Unis de présumer que ce tir de missile était dû à l’Iran, d’autant
que l’Iran, face aux preuves montrant de façon accablante qu’il fallait lui
imputer à tout le moins certaines des attaques lancées contre des navires
neutres, a nié toute responsabilité dans ce domaine. Si l’alinéa d) du
paragraphe | de l’article XX du traité avait été bien appliqué, la Cour
aurait été tenue de se pencher sur ces considérations.

42. Au paragraphe 60 de l’arrêt, la Cour dit ceci:

«Dans le cadre de leur thèse selon laquelle le Sea Isle City aurait
été victime d’une attaque iranienne, les Etats-Unis se sont référés à
une déclaration du président iranien Ali Khameini faite environ trois
mois plus tôt, dans laquelle celui-ci indiquait que l’Iran attaquerait
les Etats-Unis s’ils ne quittaient pas la région. Mais cela ne suffit évi-
demment pas à étayer la conclusion selon laquelle toute attaque
menée par la suite contre les Etats-Unis dans le golfe Persique était
effectivement l’œuvre de l’Iran.»

Cela ne suffit peut-être pas à étayer la conclusion formulée au sujet de
telle ou telle autre attaque menée par la suite, mais cela a certainement un
rapport avec les intentions ou les politiques iraniennes relatives aux at-
taques à lancer contre les intérêts des Etats-Unis dans le Golfe. Ces inten-
tions ou politiques, peut-on présumer, seraient des éléments particulière-
ment pertinents à retenir pour apprécier les faits contestés entre les
Parties et apprécier également le caractère raisonnable des hypothèses
retenues par les Etats-Unis quant aux menaces pesant sur leurs intérêts
vitaux de sécurité. La Cour s’abstient de procéder à cette évaluation.
43. Dans le même paragraphe 60 de l’arrêt, la Cour constate que

«le «service d’information maritime du Lloyd’s, le General Council
of British Shipping, la Jane’s Intelligence Review et d’autres sources
publiques dignes de foi» tenaient l’Iran pour responsable de l’at-
taque [contre le Sea Isle City]. Ces «sources publiques» constituent
par définition des preuves de seconde main, et la Cour n’a pas eu
connaissance de la source ou des sources originelles, ni des preuves
sur lesquelles ces sources publiques se sont appuyées. La Cour rap-
pellera à cet égard la réserve qu’elle a introduite dans son arrêt en
l’affaire des Activités militaires et paramilitaires au Nicaragua et
contre celui-ci: «Il peut apparaître après examen que des nouvelles
fort répandues proviennent d’une source unique, de sorte qu’en dépit
de leur nombre elles n’ont pas de force probante plus grande que
celle-ci.» (C.Z.J. Recueil 1986, p. 41, par. 63.)»

Il faut peut-être bien accepter tout cela, mais la Cour n’accorde aucune
attention aux éléments de preuve indiquant que ces «sources publiques»,

130
PLATES-FORMES PÉTROLIÈRES (OP. IND. BUERGENTHAL) 288

pour les hommes de mer naviguant dans le Golfe, étaient des sources
d’information d’excellente qualité et très sûres, de sorte que ces marins
considéraient ces sources comme fiables. Quand elle rejette ces éléments
de preuve tout simplement en arguant de leur insuffisance, la Cour esca-
mote d’importants éléments de preuve utiles non seulement pour pouvoir
formuler des hypothèses raisonnables sur le rôle joué par l’Iran dans les
attaques menées contre les navires dans le Golfe, mais aussi pour établir
la véracité des comptes rendus en question. De surcroît, le seul fait que
ces sources soient de «seconde main» ne veut pas dire qu’elles ne suffisent
pas à renvoyer la balle dans le camp de l’Iran pour lui demander de prou-
ver que ces sources ne sont effectivement pas dignes de foi, question que
la Cour s’abstient purement et simplement de poser.

44. Au paragraphe 71 de l’arrêt, on a un autre exemple de la technique
d'établissement des faits adoptée par la Cour qui, dans le cadre de la pré-
sente affaire, est sujette à caution. Ici, les Etats-Unis présentent à l’appui
de leur thèse, qui est que la mine heurtée par le Samuel B. Roberts a été
mouillée par l’Iran, des éléments de preuve correspondant à «la décou-
verte dans la même zone de mines lestées portant des numéros de série
similaires à ceux d’autres mines iraniennes, en particulier celles trouvées à
bord de l’/Zran Arj [navire iranien]», navire qui avait été repéré en train de
mouiller des mines et qui avait par la suite été arraisonné par les Etats-
Unis. La Cour apprécie la valeur probante de cet élément de preuve
comme suit: «Cet élément de preuve n’est certes pas dépourvu d’impor-
tance, mais il n’est pas déterminant.» Mis à part le fait que le critère de
preuve est brutalement modifié, sans explication, et que l’on passe d’élé-
ments «suffisants» à des éléments «déterminants», on peut se demander
pourquoi des éléments de preuve «non dépourvus d'importance» ne sont
toujours pas aux yeux de la Cour suffisants même dans le cadre de cette
affaire particulière.

45. Fait plus important encore, parce qu’elle fait porter son analyse
sur le droit de légitime défense en droit international et non sur l’alinéa d)
du paragraphe 1 de l’article XX du traité, la Cour invoque à tort pour en
tirer argument les différences théoriques existant en droit international
entre la légitime défense individuelle et la légitime défense collective. C’est
ainsi que la Cour note que

«[a]fin de justifier le choix des plates-formes pour cible, les Etats-
Unis ont affirmé qu’elles avaient servi à mener «diverses actions diri-
gées contre des bâtiments battant pavillon américain et contre des
bâtiments et aéronefs non belligérants»» (par. 50).

La Cour écarte ce moyen de défense en disant ceci:

«Bien que s’étant ainsi référés à des attaques menées contre des
bâtiments et aéronefs d’autres nationalités, les Etats-Unis ne pré-
tendent pas avoir agi dans l’exercice de la légitime défense collective
au nom des Etats neutres se livrant à la navigation dans le golfe Per-
sique, ce qui aurait exigé qu’une demande en ce sens leur fût adressée

131
PLATES-FORMES PÉTROLIÈRES (OP. IND. BUERGENTHAL) 289

par «l'Etat se jugeant victime d’une agression armée» (C.J. Recueil
1986, p. 105, par. 199). Par conséquent, pour établir qu’ils étaient en
droit d’attaquer les plates-formes iraniennes dans l’exercice du droit
de légitime défense individuelle, les Etats-Unis doivent démontrer
qu'ils ont été attaqués...» (Par. 51.)

46. En s’abstenant de faire porter son analyse sur l’alinéa d) du para-
graphe 1 de l’article XX du traité et en se contentant d’analyser les
moyens de preuve exclusivement par rapport au droit de légitime défense
en droit international, la Cour énonce, à partir de la dichotomie existant
entre la légitime défense individuelle et la légitime défense collective, des
conclusions qui n’ont pas leur place en l’espèce. Ce type d’analyse est
erroné quand il est appliqué à l’interprétation de l’alinéa d) du para-
graphe 1 de l’article XX du traité de 1955 car il autorise les «mesures ...
nécessaires à la protection des intérêts vitaux [d’un Etat] sur le plan de la
sécurité» sans préciser si lesdites mesures ne peuvent être prises qu’à
l'encontre d’un Etat qui avait l’intention de porter atteinte aux intérêts
vitaux de la victime en matière de sécurité. Dans ces conditions, on pour-
rait même tirer argument d’une attaque non ciblée ne visant pas particu-
lièrement la partie au traité qui est en cause pour se défendre valablement
au titre de l’alinéa d) du paragraphe 1 de l’article XX si ladite attaque
menaçait ses intérêts de sécurité. En s’abstenant de faire la distinction
entre les prescriptions de cet article XX et les prescriptions du droit inter-
national relatif à l'emploi de la force, la Cour commet l’erreur de s’ab-
stenir d’examiner d’importants moyens de preuve que les Etats-Unis ont
présentés pour justifier les mesures qu'ils ont prises à l’encontre de l’Iran.

x © +

47. Pour tous les motifs ci-dessus, je conclus que la Cour a tort de se
prononcer comme elle le fait au sujet de l’alinéa d) du paragraphe 1 de
l’article XX du traité de 1955.

(Signé) Thomas BUERGENTHAL.

132
